t c memo united_states tax_court james lewis and lillian e hunter petitioners v commissioner of internal revenue respondent docket no filed date james l hunter and lillian e hunter pro sese gary m slavett for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners have substantiated dollar_figure in medical and dental expenses under sec_213 and whether petitioners are entitled to deduct dollar_figure in alleged casualty losses under sec_165 ' all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found ’ the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition in this case petitioners resided in los angeles california james lewis hunter and his wife lillian e hunter filed a joint federal_income_tax return for on schedule a itemized_deductions of their return petitioners claimed dollar_figure in medical and dental expenses the expenses included medical and dental bills that petitioners paid on behalf of their daughter ’ after accounting for the 5-percent adjusted_gross_income agi threshold limitation under sec_213 petitioners’ medical and dental expense deduction egualed dollar_figure on their schedule a petitioners also claimed a dollar_figure casualty_loss for earthquake damage to the foundation of their residence after the threshold limitations under section we note that petitioner lillian e hunter did not sign the stipulation of facts because petitioners have not argued that the stipulation of facts does not apply to mrs hunter we treat the stipulation of facts as applying to both mr hunter and mrs hunter on the return petitioners listed their daughter and her two children as dependents respondent does not challenge these dependency_exemptions sec_213 provides that there shall be allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income - - h the casualty_loss deduction equaled dollar_figure after examining the return respondent determined that petitioners’ deductions were overstated by dollar_figure resulting in a deficiency of dollar_figure in the notice_of_deficiency respondent disallowed dollar_figure of the dollar_figure in medical and dental expenses claimed by petitioners on the ground that petitioners had failed to substantiate such amounts respondent also disallowed the casualty_loss deduction because petitioners had failed to show that they had suffered a deductible loss in under sec_165 opinion medical and dental expense deduction deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed on their return see rule a 503_us_79 taxpayers must substantiate amounts claimed as deductions by maintaining the records necessary to establish such entitlement see sec sec_165 states in part that any loss shall be allowed only to the extent that the amount of the loss to such individual arising from each casualty exceeds dollar_figure and only to the extent that the net_casualty_loss exceeds percent of the adjusted_gross_income the remaining dollar_figure in medical and dental expenses no longer exceeds the 5-percent threshold limitation under sec_213 therefore after respondent’s adjustments petitioners cannot deduct any of the remaining medical and dental expenses - - 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs to substantiate medical and dental expenses under sec_213 the taxpayer must furnish the name and address of each person to whom payment was made and the amount and date of each such payment see sec_1_213-1 income_tax regs if requested by the commissioner the taxpayer must also furnish an itemized invoice which identifies the patient the type of service rendered and the specific purpose of the expense see id respondent disallowed the dollar_figure in medical and dental expenses on the ground that petitioners had failed to provide adequate documentation substantiating these expenses petitioners however argue that they substantiated these expenses with canceled checks that they wrote to their daughter according to mr hunter’s testimony their daughter used these checks to pay for her and her children’s medical and dental expenses petitioners however have failed to provide any of the canceled checks or other documents relating to these expenses ’ we are not obligated to accept mr hunter’s self- ’ the court decided to recall the case during the second week of the trial session so petitioners could locate and submit any documents which could be used to substantiate the disallowed medical and dental expenses however at the recall petitioners failed to appear and produce any canceled checks receipts invoices or other documentation verifying the disallowed expenses serving and uncorroborated testimony in this regard see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 accordingly we sustain respondent’s determination casualty_loss deduction pursuant to sec_165 and c a taxpayer is allowed a deduction for an uncompensated loss that arises from fire storm shipwreck or other_casualty the loss must arise from an event that is identifiable damaging to property sudden unexpected and unusual in nature see 48_tc_430 kielts v commissioner tcmemo_1981_ generally a casualty_loss is deducted in the year the lo sec_1s sustained see sec_165 hunter v commissioner t c a777 allen v commissioner tcmemo_1984_630 sec_1_165-1 a income_tax regs in circumstances where the full extent of the loss is not known the deduction can be claimed in a subsequent year see 49_tc_62 allen v commissioner supra however one’s entitlement to a casualty_loss deduction cannot be postponed beyond the year in which the full extent of the loss is known see kunsman v commissioner supra pincite katz v commissioner tcmemo_1983_8 respondent disallowed petitioners’ casualty_loss deduction on the basis that petitioners had failed to establish the - - existence of the event that caused the casualty_loss the loss occurred in the fair_market_value of petitioners’ residence before and after the alleged casualty and the adjusted_basis of their residence petitioners acknowledge that they did not sustain the casualty in mr hunter testified that they originally discovered the foundation damage in but believed the damage resulted from an earthquake occurring in mr hunter stated that on the advice of their tax preparer they decided to take half of the casualty_loss in the tax_year and the remainder in the tax_year a casualty_loss from a single event generally cannot be deducted piecemeal see katz v commissioner supra the losses must be deducted either in the year the casualty was sustained or in the year when the full extent of the loss is known see id we therefore find that because petitioners knew in the full extent of the damage to their residence they were not entitled to deduct part of the alleged casualty_loss in ’ ’ petitioners used a professional tax preparation service to electronically prepare and file their and returns if the casualty occurred in the loss generally can only be deducted during that year or the year in which the full extent of the loss is known if such year is not properly before the court then we are barred from addressing the merits of the casualty_loss deduction see sec_6214 katz v commissioner tcmemo_1983_8 - j- accordingly we also sustain this part of respondent’s determination to the extent not herein discussed we have considered petitioners’ other arguments and found them to be irrelevant or without merit an appropriate order and decision will be entered for respondent
